    Case: 2:20-cv-00340-ALM-CMV Doc #: 3 Filed: 03/16/20 Page: 1 of 5 PAGEID #: 302




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



    UNITED STATES OF AMERICA,

          Plaintiff,
                                                        Case No. 2:20-cv-00340-ALM-CMV
                  v.

    GULFPORT ENERGY CORPORATION,

          Defendant.



            UNITED STATES’ MOTION FOR ENTRY OF CONSENT DECREE

         The United States of America files this Motion for entry of the proposed Consent Decree

that was lodged in this case on January 22, 2020, and docketed in the Court’s Electronic Case

Filing System as ECF No. 2-1. 1 If approved and entered by this Court, the Consent Decree

would conclude this case on the terms and conditions set forth in that settlement agreement.

The defendant in this case – Gulfport Energy Corporation (“Gulfport”) – has co-signed the

proposed Consent Decree and supports its approval and entry as a final judgment in this case.

The defendant will not be filing a brief or making an appearance in response to this Motion,

so the Motion is ripe for decision.




1
       In this Motion, docketed filings in this case are cited by reference to the ECF system
docket number, using the citation format “ECF No. __.”
 Case: 2:20-cv-00340-ALM-CMV Doc #: 3 Filed: 03/16/20 Page: 2 of 5 PAGEID #: 303




                           Brief Background and Basis for the Motion

       1.        On January 22, 2020, the United States filed a Complaint in this action seeking

civil penalties and injunctive relief for alleged violations of the Clean Air Act, 42 U.S.C.

§§ 7401-7671q, at 12 oil and natural gas production well pads that Gulfport owns and operates in

eastern Ohio (the “Facilities”). ECF No. 1. On the same day, the United States lodged a

proposed Consent Decree containing proposed terms of a settlement. ECF No. 2-1.

       2.        The United States’ Complaint alleges that Gulfport has violated statutory and

regulatory requirements applicable to storage tanks at the Facilities arising under the Clean Air

Act and EPA regulations establishing standards of performance for crude oil and natural gas

production, transmission, and distribution facilities (codified at 40 C.F.R. Part 60,

Subpart OOOO), as well as corresponding requirements in Gulfport’s Clean Air Act

operating permits for the Facilities. Most of those requirements are designed to control

volatile organic compound emissions from the Facilities.

       3.        The proposed Consent Decree would require that Gulfport: (1) implement

appropriate injunctive relief to control air pollutant emissions from storage tanks at the Facilities;

(2) undertake additional mitigation measures to help offset unauthorized past air pollutant

emissions; and (3) pay a total of $1,700,000 in civil penalties (plus interest) to the United States.

       4.        Pursuant to Department of Justice policy codified a 28 C.F.R. § 50.7, the United

States published notice of the lodging of the proposed Consent Decree in the Federal Register,

which commenced a 30-day public comment period. See 85 Fed. Reg. 5,039 (Jan. 28, 2020).

The Justice Department received one set of comments, submitted by the Environmental Law and

Policy Center.




                                                  2
 Case: 2:20-cv-00340-ALM-CMV Doc #: 3 Filed: 03/16/20 Page: 3 of 5 PAGEID #: 304




        5.      As explained in the accompanying Brief in support of this Motion, the points

made in the comments do not alter the United States’ belief that the Consent Decree is fair,

reasonable, in the public interest, and consistent with the purposes of the Clean Air Act.

In addition to obtaining an appropriate civil penalty and suitable injunctive relief, the Consent

Decree would have the benefit of resolving the claims asserted against Gulfport without

protracted litigation, thereby avoiding a potentially significant devotion of time and resources by

the Court and the parties. The Court should approve and enter the Consent Decree for these

reasons. See United States v. Lexington-Fayette Urban Cty. Gov’t, 591 F.3d 484, 489 (6th Cir.

2010) (“The criteria to be applied when a district court decides whether to approve and enter a

proposed consent decree, are whether the decree is fair, adequate, and reasonable, as well as

consistent with the public interest.”) (internal quotations omitted).

                                             Conclusion

        For the foregoing reasons, the Court should approve the proposed Consent Decree and

enter it as a final judgment in this case.


                                        FOR THE UNITED STATES OF AMERICA:

                                        KAREN S. DWORKIN, Deputy Chief
                                        Environmental Enforcement Section
                                        Environment and Natural Resources Division
                                        U.S. Department of Justice

Dated: March 16, 2020                   s/ Randall M. Stone
                                        RANDALL M. STONE, Senior Attorney
                                        Environmental Enforcement Section
                                        U.S. Department of Justice
                                        P.O. Box 7611
                                        Washington, DC 20044-7611
                                        Tel. No.:      (202) 514-1308
                                        Fax No.:       (202) 616-6584
                                        E-mail: randall.stone@usdoj.gov



                                                  3
Case: 2:20-cv-00340-ALM-CMV Doc #: 3 Filed: 03/16/20 Page: 4 of 5 PAGEID #: 305




                              DAVID M. DEVILLERS
                              United States Attorney
                              Southern District of Ohio


                              MARK D’ALESSANDRO
                              Civil Chief, Office of the United States Attorney
                              Southern District of Ohio
                              303 Marconi Blvd., Suite 200
                              Columbus, OH 43215
                              Tel. No.:      (614) 469-5715
                              Fax No.:       (614) 469-5653




                                        4
 Case: 2:20-cv-00340-ALM-CMV Doc #: 3 Filed: 03/16/20 Page: 5 of 5 PAGEID #: 306




                                CERTIFICATE OF SERVICE

        In accordance with Paragraphs 77 and 90 of the proposed Consent Decree lodged in this
case, I certify that on this date I caused copies of the foregoing Motion to be served on the
following individuals by electronic mail:

              Stephanie Timmermeyer
              Vice President of EHSR and Purchasing
              Gulfport Energy Corporation
              stimmermeyer@gulfportenergy.com

              Donald K. Shandy
              Crowe & Dunlevy
              don.shandy@crowedunlevy.com



              Kiana Courtney
              Jeffrey Hammons
              Environmental Law and Policy Center
              KCourtney@elpc.org
              JHammons@elpc.org




Dated: March 16, 2020                      s/ Randall M. Stone
